Boslaugh, J.
These are appeals from the findings and order of the State Board of Equalization and Assessment dated November 1, 1991, ordering the Tax Commissioner to reduce the equalized unit value of the appellants’ property as certified by the State Board for tax year 1990 by 18.81 percent. The appellants in several of these cases are the owners of centrally assessed property in the State of Nebraska and operate pipeline systems in Nebraska. The appellants in the remaining cases are public service entities within the meaning of Neb. Rev. Stat. *274§ 77-801.01 (Reissue 1990) and own, maintain, and operate telecommunications systems in Nebraska. The property of the public service entities is centrally assessed for property tax purposes pursuant to Neb. Rev. Stat. § 77-801 et seq. (Reissue 1990).
The issues raised in these appeals are disposed of by MAPCO Ammonia Pipeline v. State Bd. of Equal., ante p. 263, 494 N.W.2d 535 (1993). In light of our decision in that case, the order of the State Board of Equalization and Assessment is affirmed.
Affirmed.
Caporale, J., not participating in the decision.